Title: To James Madison from John Graham, 3 August 1810
From: Graham, John
To: Madison, James


Dear SirDept of State 3d August 1810
I had the Honor to receive your Letter of the 26th Ult: and immediately called on Mr Bradley, who promised to direct that the Letter for Mr Haumont should be sent on to Savanna.
Of the inclosed communications from Governor Holmes and Mr Robertson, we have taken Copies for the Secretary of State as the Mail goes to Bath on Tuesday.
I beg to be presented to Mrs Madison and to assure you of the sincere & Respectful attachment of Your Most Obt Sert
John Graham
